Citation Nr: 9935197	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  96-11 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to April 6, 1989, for 
the grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1970.  This case comes to the Board of Veterans' Appeals 
(Board) from an August 1993 RO rating decision which 
established service connection for schizophrenia, 
implementing a Board decision granting same, effective from 
April 6, 1989.  The instant appeal concerns the effective 
date for the grant of service connection.  


FINDINGS OF FACT

1.  Service connection for schizophrenia was denied by the RO 
in September 1971; the veteran did not timely appeal this 
decision.

2.  The veteran's application to reopen his claim for service 
connection for schizophrenia was received on April 6, 1989.  
That application was denied by the RO in a May 1989 rating 
decision, and the veteran filed a timely appeal to the Board.  
In a July 1993 decision, the Board reopened the claim, based 
on new and material evidence, and granted service connection 
for schizophrenia.

3.  In an August 1993 rating decision, the RO assigned April 
6, 1989 (date of receipt of the reopened claim) as the 
effective date for the grant of service connection for 
schizophrenia, with payment pursuant to the award being 
effective on May 1, 1989.



CONCLUSION OF LAW

The criteria for an effective date prior to April 6, 1989, 
for the grant of service connection for schizophrenia, have 
not been met. 38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 
3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from June 1966 
to March 1970.  

In June 1971, the veteran filed his initial claim for service 
connection for a "nervous condition."

In September 1971, the RO, considering service and post-
service medical records, denied service connection for 
schizophrenia.  In October 1971, the RO informed the veteran 
of the adverse action and of his appellate rights; he did not 
appeal.

In a September 1978 letter, the RO notified the veteran that 
it had reviewed his claim for compensation based on 
disability resulting from his nervous condition. The RO 
informed the veteran that he must submit evidence to show 
that his condition was incurred in or aggravated by service 
and that his condition still existed.  The RO informed the 
veteran of his appellate rights; he did not appeal.  

On April 6, 1989, the RO received the veteran's application 
to reopen the claim of service connection for a "nervous 
condition."  

In May 1989, the RO denied service connection for 
schizophrenia.  The veteran appealed this decision.  

In July 1993, the Board (noting additional evidence received 
since the final September 1971 RO decision, including 
numerous medical records and hearing testimony) determined 
that new and material evidence had been submitted to reopen a 
claim for service connection for a psychiatric disability, 
and based on all the evidence the Board granted service 
connection for schizophrenia on a presumptive basis.  

In an August 1993 rating decision, the RO implemented the 
Board's decision granting service connection for 
schizophrenia and assigned April 6, 1989 (with payment of 
compensation effective from May 1, 1989) as the effective 
date of the grant of service connection.  (The RO initially 
assigned a 70 percent disability rating for schizophrenia 
effective from April 6, 1989; this rating was later increased 
by the RO in October 1995 to 100 percent effective from April 
6, 1989.)

In a February 1994 statement, the veteran's representative 
indicated the veteran's disagreement with the assigned 
effective date.  The veteran contended that he had pursued 
his claim for service connection for schizophrenia ever since 
he filed it in 1971.  

At a May 1995 RO hearing before a hearing officer, the 
veteran testified regarding his treatment for schizophrenia 
since 1971.  At the hearing, the veteran's representative 
argued that the effective date for the grant of service 
connection for schizophrenia should be established as the 
date the veteran began receiving 
non-service-connected pension benefits [in 1971].

II.  Analysis

The veteran and his representative claim that the grant of 
service connection for schizophrenia should be made effective 
prior to April 6, 1989, the date which the RO assigned.  They 
contend that his claim for service connection for 
schizophrenia has been pursued ever since the original claim 
for service connection was filed in June 1971.  

The veteran's original claim for service connection for 
schizophrenia filed in June 1971 was denied by the RO in a 
September 1971 rating decision.  The 1971 RO decision was not 
timely appealed.  Consequently, the decision became final.  
38 U.S.C.A. § 7105.

Inasmuch as the 1971 RO decision is final, the effective date 
for service connection for schizophrenia must be determined 
in relation to a subsequent reopened claim supported by new 
and material evidence.  A final decision can be reopened upon 
the submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The law provides that when a claim is 
reopened with new and material evidence after a final 
disallowance, the effective date of service connection will 
be the date of VA receipt of the claim to reopen, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q), (r). 

After the RO's last final disallowance of the claim in 
September 1971, the next application to reopen the claim for 
service connection for schizophrenia was received from the 
veteran on April 6, 1989.  In July 1993, the Board reopened 
the claim based on new and material evidence received since 
the final 1971 RO decision, and based on all the evidence the 
Board granted service connection.  In implementing this 
determination, the RO established service connection for 
schizophrenia, effective from April 6, 1989.  The RO assigned 
the earliest effective date legally permitted in this case, 
for the grant of service connection for schizophrenia, that 
is, the date of RO receipt of the application to reopen the 
claim supported by new and material evidence.  No earlier 
effective date is permitted by law (absent a finding of clear 
and unmistakable error in a prior decision, and such is not 
the subject of the present appeal).  Furthermore, the RO 
correctly made payment, pursuant to the award, effective from 
May 1, 1989, in accordance with legal authority that mandates 
that the period of payment is to commence on the first of the 
month following the month in which the award became 
effective.  38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.  

The relevant facts are not in dispute, and the law, not the 
evidence, is dispositive of the outcome of this case.  As a 
matter of law, there is no entitlement to an earlier 
effective date for service connection for schizophrenia, and 
the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

An effective date prior to April 6, 1989, for the grant of 
service connection for schizophrenia, is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

